Citation Nr: 9905824	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-49 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from April 1954 to 
August 1957 and additional periods of active duty for 
training with the United States Army Reserve.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a September 1995 rating decision of the Los Angeles, 
California, Regional Office (RO) which denied service 
connection for bilateral sensorineural hearing loss 
disability.  In December 1998, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran has represented himself throughout this 
appeal.  

The veteran may have submitted informal claims for service 
connection for tinnitus and chronic head trauma residuals.  
It appears that the RO has not had an opportunity to act upon 
the informal claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Veterans Appeals (Court) has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


REMAND

The veteran asserts on appeal that service connection is 
warranted for bilateral sensorineural hearing disability as 
the claimed disorder originated during his periods of active 
duty for training with the United States Army Reserve.  He 
contends that his current bilateral hearing loss disability 
was precipitated by inservice acoustical trauma, an inservice 
head injury, and/or the frequent airplane trips between 
California and Missouri taken to attend required periods of 
active duty for training.  

In reviewing the veteran's claims file, the Board observes 
that the reports of Army Reserve quadrennial physical 
examinations dated in August 1985, March 1990, and March 1994 
reflect that the veteran exhibited bilateral hearing loss 
disability for VA purposes.  The veteran has not been 
afforded a VA examination for compensation purposes.  The 
Board finds that such evaluation would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
the veteran's hearing loss disability and 
its relationship, if any, to the 
veteran's periods of active duty and 
active duty for training and his alleged 
inservice acoustical trauma, head injury, 
and frequent airplane trips between 
California and Missouri.  The examiner 
should also be aware that from 1975 to 
1992, the veteran's periods of active 
duty for training were limited with the 
majority of his annual service for a 
month or less.  The claims folder should 
be made available to the examiner prior 
to the examination.  The examination 
report should reflect that such a review 
was conducted.  

2.  In representing the VA before the 
United States Court of Veterans Appeals 
(Court), the General Counsel of the VA 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant without good cause 
fails to report for examination, his 
original claim for service connection 
will be decided upon the evidence then of 
record.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for bilateral sensorineural 
hearing loss disability.  Such evidence 
should consist of evidence of the current 
disability and competent evidence linking 
the disability to active service, active 
duty for training, or inactive duty for 
training.  The Board reserves the right 
to deny any issue as not well-grounded if 
the veteran does not meet the threshold 
evidentiary requirement.  
The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 5 -


